15 N.Y.3d 828 (2010)
GRIFFITH OIL COMPANY, INC., et al., Respondents,
v.
NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, Pa., Appellant, et al., Defendants.
Motion No: 2010-1052
Court of Appeals of New York.
Submitted September 13, 2010.
Decided September 16, 2010.
*829 Motion by United Policyholders et al. for leave to file a brief amici curiae on the appeal herein granted and the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.